IN THE SUPREME COURT OF THE STATE OF NEVADA


                 WILLIAM EDWARD FERGUSON,                               No. 64704
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                                                                                  FILED
                 Respondent.                                                        MAR 1 8 2016
                                                                               CLIR

                                                                              sv LLL

                                         ORDER OF AFFIRMANCE
                             This is an appeal from a judgment of conviction, pursuant to a
                 jury verdict, of one count of grand larceny. Eighth Judicial District Court,
                 Clark County; James M. Bixler, Judge.
                             Appellant William Ferguson first contends that the district
                 court erred in not sua sponte ordering a competency evaluation. The
                 district court must conduct a competency hearing if there is evidence that
                 raises a reasonable doubt as to the defendant's competence to stand trial.
                 Melchor-Gloria v. State, 99 Nev. 174, 180, 660 P.2d 109, 113 (1983). We
                 review the district court's conduct for an abuse of discretion. Id. Ferguson
                 argues that a "revolving door of attorneys confirming as counsel" prior to
                 trial, his "demeanor and actions during trial," and a finding that he was
                 incompetent a month after trial constitute evidence that raised a
                 reasonable doubt as to his competence. First, Ferguson fails to
                 demonstrate how a defendant's changing of counsel implicates his
                 "present ability to consult with his lawyer with a reasonable degree of
                 rational understanding" or creates doubt as to whether "he has a rational
                 as well as factual understanding of the proceedings against him."          Id.
                 (setting out the competency requirements) (quoting Dusky v. United
                 States, 362 U.S. 402 (1960)). Second, Ferguson fails to identify any
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
    37.7717
   UP4
   ntb,S4;
                 conduct or action of his during trial that could be evidence of his
                 incompetence to stand trial   See Maresca v. State, 103 Nev. 669, 673, 748
                 P.2d 3, 6 (1987) ("It is appellant's responsibility to present relevant
                 authority and cogent argument; issues not so presented need not be
                 addressed by this court."). Finally, the fact that Ferguson subsequently
                 was found incompetent in another, unrelated case does not of itself give
                 rise to a reasonable doubt as to his competence before or during trial in
                 the instant case.' See Fergusen v. State, 124 Nev. 795, 803 n.12, 192 P.3d
                 712, 718 n.12 (2008) (noting that a defendant's competence may change
                 during proceedings). We therefore conclude that Ferguson has failed to
                 demonstrate that the district court abused its discretion in not sua sponte
                 referring him for a competency evaluation before or during trial.
                              Ferguson next contends that the district court erred in
                 denying his requested jury instructions and verdicts for the lesser-
                 included offenses of attempt grand larceny and petit larceny. We review
                 the district court's decision for an abuse of discretion or judicial error.
                 Jackson v. State, 117 Nev. 116, 120, 17 P.3d 998, 1000 (2001). "[A]
                 defendant is entitled to a jury instruction on a lesser-included offense if
                 there is any evidence at all, however slight," that supports that offense.
                 Rosas v. State, 122 Nev. 1258, 1264-65, 147 P.3d 1101, 1106 (2006)
                 (internal quotation marks omitted). But "if the prosecution has met its
                 burden of proof on the greater offense and there is no evidence at the trial
                 tending to reduce the greater offense, an instruction on a lesser included


                       1 Wenote that the district court transferred Ferguson to competency
                 court before sentencing in this case only because questions about his
                 competency arose in the other case. The district court suspended further
                 proceedings in this case until after Ferguson was restored to competency.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                        offense may properly be refused." Id. at 1265, 147 P.3d at 1106. Here,
                        there was overwhelming evidence that Ferguson was guilty of the greater
                        offense, and he fails to identify any evidence whatsoever that would tend
                        to reduce it. We therefore conclude that Ferguson has failed to
                        demonstrate that the district court abused its discretion in denying his
                        jury instructions and verdict options for lesser-included offenses.
                                    Having considered Ferguson's claims and finding that they
                        lack merit, we
                                    ORDER the judgment of conviction AFFIRMED.


                                                                          il_tfret.41.2„      ,   J.
                                                                     Hardesty



                                                                     Saitta


                                                                                                  J.




                        cc: Hon. James M. Bixler, District Judge
                             Law Office of Julian Gregory, L.L.C.
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               3

                                                            naafi'
(0) 1947A    94)grtrA